Exhibit 21.1 LIST OF SUBSIDIARIES Name Jurisdiction of Organization Hines Global REIT Properties LP Delaware Hines Global REIT 17600 Gillette GP LLC Delaware Hines Global REIT 17600 Gillette LP Delaware Hines-Moorfield UK Venture I S.Á.R.L. (Lux) Luxembourg Hines-Moorfield Brindley 3 S.Á.R.L. Luxembourg Hines-Moorfield Brindley 4 S.Á.R.L. Luxembourg Hines-Moorfield Brindley 5 S.Á.R.L. Luxembourg Hines-Moorfield Brindley 6 S.Á.R.L. Luxembourg Hines-Moorfield Brindley 9 S.Á.R.L. Luxembourg Hines-Moorfield Brindley 100 S.Á.R.L. Luxembourg Hines Global REIT Hock Plaza I LLC Delaware Hines Global REIT Southpark Center II GP LLC Delaware Hines Global REIT Southpark Center II LP Delaware Hines Global REIT 50 South Sixth LLC Delaware Hines Global REIT International Investment Manager LLC Delaware Hines Global REIT European Holdings LLC Delaware Hines Global REIT HoldCo S.Á.R.L. Luxembourg Sofina Properties Limited British Virgin Islands Hines Global REIT Moscow Holdings I LLC Delaware Ifmall Finance Ltd. British Virgin Islands Finmos Ltd. Cyprus Dolorous Ltd. Cyprus ZAO FM Logistic (SEVO) Russia Hines Global REIT Moscow Holdings II LLC Delaware HGR Moscow G11 Holdings, Ltd. British Virgin Islands Glumeran Holdings Limited Cyprus Fibersoft Limited Cyprus Maxrange Limited Cyprus OOO Gogolevsky 11 Russia OOO GTN Global Properties 2 Russia Hines Global REIT 250 Royall LLC Delaware Hines Global REIT Marlborough Campus I LLC Delaware Hines Global REIT Marlborough Campus II LLC Delaware Hines Global REIT Marlborough Holdings LLC Delaware Hines Global REIT Services Holdings, Inc. Delaware Hines Global REIT 100/140 Fourth Ave Services, Inc. Delaware Hines Global REIT Marlborough Campus Services, Inc. Delaware Hines Global REIT 100/140 Fourth Ave LLC Delaware Hines Global REIT Ashford Bridge Lender LLC Delaware Hines Global REIT Ashford Equity LLC Delaware Hines Global REIT Ashford Lender LLC Delaware Hines Global REIT Minnesota Retail I LLC Delaware Hines Global REIT One Waterwall Partner LLC Delaware Hines One Waterwall Holdings LP Delaware Hines One Waterwall GP LLC Texas Hines One Waterwall LP Texas Hines Global REIT 9320 Excelsior LLC Delaware Hines Global REIT Debt Fund Services, Inc. Delaware Hines Global REIT Debt Fund Holdings LLC Delaware Flagship Capital Partners Fund I LP Texas Flagship Capital Partners Fund II LP Texas Hines Global REIT Poland Finco LLC Delaware Hines Global REIT Poland Logistics Holdings I LLC Delaware 1 Name Jurisdiction of Organization Piran Investments Sp. z o.o. Poland Ipopema 57 Fundusz Inwestycyjny Zamkniety Aktywów Niepublicznych Poland Piran Investments Sp. z o.o. Geneva SKA Poland Piran Investments Sp. z o.o. Titus SKA Poland Piran Investments Sp. z o.o. Trajan SKA Poland Piran Investments Sp. z o.o. Hadrian SKA Poland Piran Investments Sp. z o.o. Nero SKA Poland Piran Investments Sp. z o.o. Vienna SKA Poland Klaudio Sp. z o.o. Poland Hines Global REIT Australia Holdco LLC Delaware Hines Global REIT Australia Holdings Trust Australia Hines Global REIT Montague Trust Australia Hines Global REIT Brookes Trust Australia Hines Global REIT 550 Terry Francois LP Delaware Hines Global REIT 550 Terry Francois GP LLC Delaware Galleria Shopping Center LLC Minnesota Hines Global REIT Ann Trust Australia Ponce & Bird Miami Development LLC Delaware Hines Ponce & Bird Holdings LP Delaware Hines Global REIT Ponce & Bird Partner LLC Delaware Hines Global REIT Siemensstrase 7 LLC Delaware   2
